OFFICE         OF THE      ATTORNEY      GENERAL     OF     TEXAS
                                        AUSTIN




xonorablo       Baroai      Oil.8
o~rai         Land orrioa
Au&in,        Taxaar
Dear sir:                               opln.lon HO. o-7269
                                        Re t   '0; tg   g~;afloner
                                               orri00   authorized      tm Or
                                               the rxlating     rtatto
                                               to aoorpt         t Ml I1
                                               oontraot     a no      ea e
                                               aad rile a~ 8      , und r
                                               th*n       raots?
                                                        4
                we la       in     raor%pt
17,   1946,     Psharrln         IOU rrqur
big   d3tb      0r     r00t8:




       purportad          to amend and
                                     oorrsot    the oridnal  lease
       to     inoludr  the acreage ae shown by the oorraOted
       r idd     noteand   mbsaqurnt     rurtry.    Th PrlmarY
non.    Baaocll @ilam,       FR8.2


        tam p# wn orI&IMl lwar ma) for l tam of aawn
         (7) furs    trca lhr 8, 1939.      ha annual rantala hats
        barn r~oalvod am doa on Um abotr rIOI& laarr and
        kh8 UIY    r~~inad    on ohm raoorda or thla 0rria
        thrm*     8b priyrf     tam am l valid laaaa, ~006nIz44
        la oorrrlng     thr*m     apaaltird  the-in.
               “On krah 19, 19.46, Ye Y. b r o la lotfng Indlrl-
        a ua ur  a nda mlgmt     r0r thr stats or 48x88, loradd
        lxotbr    Inatruent    whIoh I8 tltlad,   Wnandnrnt,   Uatirl-
        oation   an 1Crt~nrIe3.l  0r Frllcary Term 0r oil and Qaa
        Laaacl.* t hIa Iaatruarat,      tagethrr mI$h tha aonaI4ara-
        tlona naltod     theraIn    ma rcaalrad   In tha Oarural
        Land orri00, on Jun. b, 19454,

                “I lttaoh hax’oto a photoatatio  oopy of thr Imtru-
        meat and InvIta your attontlon      t6 tha raot that this In-
        atrumnt     ~8 anaatad    prior to tha rrglratlon   date ot the
        orlgbml        la&me.  In rlar oi thaae faota am outllmd,     I
        raapaotitllly      la kwar   o p I~Io on
                                               a the nPllaIng atatanan~~

                 “1,    Tha rxtrnalon oontraot Mvlng barn lfaoutad
                        prior to tha taminatlon  4atr of thr orki-
                        m;&tmfe,:4    tha ,mlmary tehp na havIn(5
                                      luth&Isad  Mdrr   th8 lxlat-
                        I*  ltatutaa, to  aompt thr rxtrnalon   cm-
                        traot am a naw lrara and rilr am mehe
                 %a rullnquhhmsnt   Mi     la eodiil~d    in ~~rnon~a Anna-
tatad    dltil    Statute. In Artlolaa     536746.     htlolr   5368 Ir?tolrrd
har&ln raadm a. fcdl~a           t
                  *TM ounor of maid land, Ia Wrabg authorized       to
        aeelan; laaa? to cay parson, iIm or 00 oration           tha
                      a that may ba thmor! or then ‘p ZI upon auoh
        trnaa an !r oondltlona    am auoh o8nar ny darn baat, aub-
        feat onl to tim prov~aIona hereof,         and hr mny bavr a
        arooad 1 i an thrroon to aaoaza tha plymat oi any sum
        duo hil.       All lraae6 and ralaa ao aabe aball be anal&n-
        lbla . lo oil or gas rIghSa ahall be aold or lward           hare-
        anarr rot 1088 than ton sent8 par aon psr           lar plus
        royalty’,    and the laaaar or purohaaar lhnll I n rvrry oaw
        py tbr Strto       tan ornta pex aopI par Imar 0r aalas     and
        ntwim        aad In same or produotlon shall PI the Statr
        tha old 1ridad ma-rfrtarnth        oi #hr ralloa of thm 011 and
        gas raasmd        herein,  and llln amoumta to tha cwnar ot
        tha soil.       (Aota 2nd 0,s. 1919, paga 249) .*
                 The nl0tlOMhip      Or th@ SW0    UUI it0 a&$0+ IS WOu
dIaouuad         in Jrdg8 %riOea      Opiai68   Of th@   ~PNM   ‘oU=t,   $.fk
I1118 t* *tam;                   195 8. % 24 123,          pW0    1)).
                   Win       dlstlnotlon          110.
                                                    in th. vary fbrt Wmt the
          Stata       0r   fw         -8   Cbtrr*  plnolpl    and that u an
          WOBt        Of th.       std@    tha arthod Or hl. Pl-OOadU~ iB
          ~lllng        th.      tinar.l    u%8ta   in the laid was tired bt
          the 1 Ialaturr    aa motidad   !a the Ballnqaiahunt
          A.8. 2.  b a  w   mo  h an lg e & w tha    rovlalma0r
          that aot and not on *a baala or ocma!dorrtlon or
          nhothar hr uoald br danllot      in laaln&   tha laad or
          raald mot be.   lie ram no mro lalaokd      on-that basis
          aa an agent than ha mm aalsotod m that basis bt
          tha stat8 am an lwardrr of tha laud in qusation.
          It would harm km eardad            to hk what&r ulnt       or
          alnnar In him mathod ot d.ala.            Lilawiao 0.t.a
          b.c.mo the rurlhoe      ownor and amot of tho state wlth-
          out ragard to whatlaarhr would k d.rrl1.t            In hIa
          duty or whather hr would not bo danllot.             Tho land
          was lnrdd       to hlr puraualit    to tha atato~a hanata~d-
          lng pollay    and the atitr,     I8 lrllin& thraqh U        Ita
          rOara     l8t.t..   protaotad    hia in th# l  njo)Plnt of
          him aurl’aoa latatr and oomponaatrd hk OP thr basis
          tlxod       by the      loglalatura        in tho   WInquIlrhmant         *at..

           Tb Supnma %wt     in tha O~H of BapIre ha and &ol
Company vs. Stats, 47 2). R. 2d 255-272, 1ntuport.d t&a above
statute       laths        r0umog          mt

                “Tlr ml0 Ia also wrll lrttlul         that &a&l.-
          01~ grmta 0r pro arty rights and prlrllogau               arat
          b oonstmod ltrl           In rare    or the hat0       on
          grounds 0r pub110 “p”I 107, and wh.teu           Ia sot w-
          . uirwal1.t  gnBk   r in OlOW and rxplIaIt          t.N      L
           P
          w thhald.   8ny l bl&ulty    or   obaourit~    In  Uu   torw
          or tlm ltatuto  must oporato ti favor of tho state.*

                   Xn aaaordaao.           with     th.   above   IntupntatIona             ard in
lbarnco or statutory   authority   ranted the yrnt,   tha atato
wad    not bo bomd   by a ODnbraO t or r ~ta na Io
                                                 lntarod
                                                    n     into
by   th     agent .nd tlu             luaor       prlcr    to the tuelnatlon          of tho
18.88.
          3i. lr. aot in looord with the 1Otbr Opinion Of
tho Bonorrbl. Qradr Qmndlor , wrItSan on the l4th 3ay of
cocaabar  19s.   whorain b etated tbt   thr 4iWt or the
atatr      had     tha     r-t      to gent        an orl&il        1-0,     also     ham
the authority  to rxacpta .n .xknaion,                            and roar     Pa in
ocmflIpt  hemwith la hanbr   overruled.
          Th8 supram Court or this Stato in Umar      ~0. @amar,
50 i.m. 26 773, oltad with lppm81   Ln %to     vs. UagnolIa, 173
8.w. 2d 186, oonrlnad tha rl.&tr or tho want    2r tb    atrto t0
the tams or the laaao, aaku tba followi~     laaeoWrT
               *In oar   opinion,  tha sot,     whan f8irly and roaacn-
        ably   oonatruad, aloo mana t&t Ul dnonla               not   ala-
        posed    or &o with tho title     Of tb land, aubjort t& the
        provIaloru or the mot. That whan a ralld            and   blntllng
        loaeo or oonvayanoo of tha mInarUa Is mods by the
        owner or .tha land, am the agent oi tha state,            than In
        that   atont ha raoalros tba foreoI=           amount8 am oom-
        parnation    ror him aanl.oaa.       Elm share of tha rankle,
        royeltIaa,     and bonuaoa dorI,vod from the laaoa          lxcoukd
        by him broom4 property rl&ta           du*     the period or time
        for whloh the lease tuna.         i’rlor to the mnldng or tha mIn-
        oral 1aaaa~ the owner 0r the land has no right to ass-
        or contay a4 mlnaral &t&a             Iu the property.      It Is
        the Intention     of the law that      the, otmor of the land shall
        be the a ant of tha #tat+ to lxoouta mlnaral l~aaa.                 When-
        aver a mf noral 3o r a rlroouutaa by a prior ownor tormIua-
      . tos, Thor than ownar of th land beo~caue thr a&t, of tha
         state with authority     to mall or laaaa the oil and gas
         mInora rl&hta, am prorldod for in the Rollnqulahmont
        ht.”
                Vo Pdloretand        the &lInquiahnnnt        iot aa Intarpratod          by
tha   Tons oourta In the above lnumaratad oaaaa to hold that tha
 aurfaoo owor            the duly oonatltutod         lgant of the stats        ror the
purpwa      0r 0x02 utbg         an ordinary      0oaimroIU     0i.l and gas laaaa
laaaIng ~th 08l and gas latato In and under him surfa                           latata.
‘%a t the luriaoo uanara             ahara    crl the ronala,      royaltIaa,    and
boatma      krlrrd       fran    tha lraao oxaoutd        br hla b a o mo l pro         rty
rI&ht   .during tha por:‘.od or tlma ror w&ieh thr loaao rune.                      &tat
whanarar     tha mriaOa          cwnor, ooting am 8gant ai tha eta to In ao-
oordanoo with tha protIsIo~                  and lph& of tha ~linquIahMnt
not, aa Intorprotad             by the aaaoa and am lpDdifIod by tho sub
sequent rok or the LogIalnturo,                   ham oxauutrd a valid oil and
gas loaao tar the state lab the mm ia tiled                        In the Oonor81
LIAIU¶ offloe,     ho ham tharaby lxlmuatod him atatutorl                  luthtarIty
to aot theroarter           am agent or tha ltbta until            the tox!mInatIon
dat@ of sa.Id ~aaa,             or during any tIM -Id          l@U@     Ii in full
roroa and lrr00t. Or eouruo, tha aurf’aoo ounu at the lx p lr -
ation data or tha loaaa or at auoh tlm whan tharr Is IY) valid
1aa.o ooterbg          tha    oil and gas mlnoral latak            In aad andor
hia landal ha boooami# ‘the duly OOnditUtM                  lg@nt Oi tb       @tat@
mdor the ~lInquIahment                Aot far tho purpona or lzooutIa8 a
new oil and gas 18~88.              It Is our opinion thoraMn,              that W
attomptod 1ea.o oontraot entered Inb botwoan th* lurfioa OIIJLr
and thm larmr               o? tb      mtatr   ducl.nij     the lit8    or    poudoxwy     of
thr plr1mz-y lrera ir voldrbh                     as   8galnat      public     p8l%w,      as
th:-;;mt~o*  ownar th8n laob                    authority         to art     a* War& for
                .
                 In tho oaae ti Wats   v. LBagnolia,                    sup=,     this     prin-
aipla       lw stated  In the following lwuaga:

               9% etate ir not nquimd          to ratlfy or adopt
        the unanthorimd     act of itr 8up;,o8od rgont but ray
        npu4lstr   tbas  aa umuthorlzad      and 88k that-they    any
        ba sot asldo and held ior mu&ht.          khan ths leont has
        rxoradod authority     thr oppornito perty is not rntltlrd
        to hsto the eontract      an#orosd to tho extant    tlat  t.ha
        agent had authority     to ad.     2 ‘Tex. Jur. 547, prr-
        grepb 145 Emnts v. Fuqne, lC2 hx.          4c)o.  bonnor.
        ‘I. U~alda Xational   Bank, 156 3.“.     1092 . . .”
                    liowsrsr,
                     in reply to your qu8stlon,         uwlrr t&3 faotr
horn    prrrented,           thr
                      origbial    laaro and the priaary       tom nm?
h a r ing
        lx r lmd-fho mar agrnt still being tho owner GS tba
land ana now having authority       to enter into a nm lease,        you
are arrtborlza4 under the exlstl,y,     statutrs    to alrot    to aoorpt
the pPrportad sxtanrion     cmtmot     A# a new lrera or a8 an offer
to rntar into a new leam.       If the first     altornetiva     is 8oleoted
by   you,     you     are    nqulred      to   glv’s   it    th    same oara     rnd     scrutiny
aoeordo4 an orl&ml     lmsa.     It the letter   rltaruatlvr   is ohosan
m nm lease wit!: the tama      of the extonslon    oontmot   exh2bbdied
themin   aunt br propend     an4 prosent     to yco aa %aml8sloner
of tba General zan4 0fZlor ror your afprovlll.
         ahis               Gpinion     16 oonflna4         to th8 particular          iRots
oWted by yai.